

117 SRES 418 IS: Expressing support for the designation of October 3 through October 9, 2021, as “National 4–H Week”.
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 418IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Boozman (for himself, Ms. Stabenow, Ms. Smith, Mr. Marshall, Mr. Grassley, Mr. Warnock, Mr. Cramer, Mr. King, Mr. Hoeven, Ms. Collins, Mr. Booker, Mr. Tillis, Ms. Ernst, Mr. Brown, Mr. Braun, Mrs. Fischer, Mr. Risch, Mr. Wicker, Mr. Blunt, Mr. Coons, Mr. Durbin, Mr. Kaine, Mr. Rounds, Mr. Moran, Mr. Cassidy, Mr. Carper, Mrs. Hyde-Smith, Ms. Klobuchar, Mr. Peters, Mr. Rubio, Mr. Hagerty, Mr. Manchin, Mr. Inhofe, Mr. Lankford, Mr. Young, Mr. Cotton, Mr. Barrasso, Mr. Bennet, Mr. Luján, Mr. Burr, Mr. Daines, Mr. Heinrich, Ms. Hassan, Mr. Cornyn, Mrs. Gillibrand, and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryRESOLUTIONExpressing support for the designation of October 3 through October 9, 2021, as National 4–H Week.Whereas 4–H is the largest youth development organization in the United States, supporting nearly 6,000,000 young people across the country; Whereas 4–H helps young people become confident, independent, resilient, and compassionate leaders;Whereas 4–H is delivered by the Cooperative Extension System, a community of more than 100 land-grant universities across the United States that provides experiences for young people to learn through hands-on projects in the important areas of health, science, agriculture, and civic engagement; Whereas the National Institute of Food and Agriculture of the Department of Agriculture serves as the Federal partner of 4–H in collaboration with land-grant universities, the Cooperative Extension System, and the National 4–H Council;Whereas National 4–H Week showcases the incredible ways that 4–H provides opportunities for all young people and highlights the remarkable members of 4–H in all 50 States and across the globe who work each day to make a positive impact on other individuals; Whereas the 4–H network of nearly 500,000 volunteers and 3,500 professionals provides caring and supportive mentoring to all members of 4–H, helping members to grow into true leaders, entrepreneurs, and visionaries; andWhereas members of 4–H will celebrate National 4–H Week during the week of October 3 through October 9, 2021: Now, therefore, be itThat the Senate—(1)supports the designation of October 3 through 9, 2021, as National 4–H Week;(2)recognizes the important role of 4–H in youth development and education; and(3)encourages all citizens to recognize 4–H for the significant impact the organization and members have made and continue to make by empowering young people with the skills needed to lead for a lifetime. 